      Case 7:20-cv-00086 Document 27 Filed on 07/08/20 in TXSD Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:20-CV-086
                                       §
 1.2215 ACRES OF LAND, MORE OR         §
 LESS, SITUATE IN HIDALGO COUNTY, §
 STATE OF TEXAS; AND CARLOS            §
 GARZA, ET AL.,                        §
                                       §
                    Defendants.        §
______________________________________________________________________________

             UNOPPOSED MOTION TO ADD AND DISMISS PARTIES
______________________________________________________________________________

       The Plaintiff, United States of America, by and through the undersigned Assistant United

States Attorney for the Southern District of Texas (herein “United States”), moves to add Phillips

66 Pipeline, LLC, Hidalgo County Irrigation District No. 16, and Agua Special Utility District as

Defendants in this matter pursuant to Federal Rule of Civil Procedure 71.1(c)(3), and to dismiss

Defendants Continental Pipeline Company, United Irrigation, and La Joya Water Supply

Corporation pursuant to Federal Rule of Civil Procedure 71.1(i)(2).

       1. On March 30, 2020, the United States filed its Declaration of Taking and Complaint in

Condemnation (Dkt. Nos. 1-2) in this cause for the taking of a perpetual tower easement in Tract

RGV-MCS-T10133E, a perpetual road and utility easement in Tract RGV-MCS-T1033E-1, and a

temporary work area easement in Tract RGV-MCS-T1033E-2; being a total of 1.2215 acres, more

or less, out of a 158.42 acre tract located in the Joaquin Ysidoro Ponce Survey, Abstract Number

69, Porcion 47 in Hidalgo County, Texas (herein “parent tract”); all as more particularly described



                                             Page 1 of 6
                                  Motion to Add and Dismiss Parties
      Case 7:20-cv-00086 Document 27 Filed on 07/08/20 in TXSD Page 2 of 6



in the Complaint and Declaration of Taking filed in this matter (herein Tracts RGV-MCS-T1033E,

RGV-MCS-T1033E-1, and RGV-MCS-T1033E-2 are referred to as the “subject property”).

       2. On March 31, 2020, the United States deposited into the registry of the Court its

estimated just compensation in the amount of $17,900.00 (Dkt. No. 5), at which time pursuant to

the Declaration of Taking Act, 40 U.S.C. § 3114, title to the subject property passed to the United

States by operation of law (herein “date of take”).

       3. After the filing of this cause, Phillips 66 Pipeline, LLC informed the United States that

it should be named as the correct party in interest for Continental Pipeline Company based on the

following:

             a. On June 22, 1929, Marland Oil Company became Continental Pipeline Company.

                See Ex. 1 (Unsworn Declaration Under Penalty of Perjury of James Paul

                Journeycake “Decl. of J. Journeycake”), at ¶ 4. Continental Pipeline Company

                acquired a right of way over a portion of the subject property by Right of Way

                Contract recorded in Volume 760, Page 75, of the Deed Records of Hidalgo County

                on November 29, 1952. See Ex. 2 (Right of Way Contract, Document # 1952-

                18619).

             b. On July 1, 1979, Continental Pipeline Company became Conoco Inc., which

                merged into DuPont Holdings, Inc. on September 30, 1981, but continued to be

                incorporated as Conoco Inc. See Ex. 1 (Decl. of J. Journeycake), at ¶ 4. On

                December 31, 2002, Conoco Inc. merged with Phillips Petroleum Company to

                become ConocoPhillips Company. Id. at ¶ 5. On or about May 1, 2012,

                ConocoPhillips Company assigned certain assets, rights, and liability to a newly

                formed downstream company identified as Phillips 66 Pipeline, LLC. Id.


                                             Page 2 of 6
                                  Motion to Add and Dismiss Parties
     Case 7:20-cv-00086 Document 27 Filed on 07/08/20 in TXSD Page 3 of 6



               ConocoPhillips Company and Phillips 66 Pipeline, LLC are now completely

               separate publicly traded companies, with Phillips 66 Pipeline, LLC maintaining the

               interest formerly held by Continental Pipeline Company. Id. at ¶ 6.

           c. Accordingly, Continental Pipeline Company should be dismissed as a party

               because it was improperly joined in this action, and Phillips 66 Pipeline, LLC

               should be added as the proper interested party with a potential claim in this

               condemnation action.

       4. Also after the filing of this action, Hidalgo County Irrigation District No. 16

informed the United States that it should be named as the correct party in interest for United

Irrigation based on the following:

               a. Hidalgo County Water Control & Improvement District No. 16 originally

                  acquired an easement on a portion of the subject property by Pump Site and

                  Pipeline and Drain Easement recorded in Volume 810, Page 40, of the Deed

                  Records of Hidalgo County on October 21, 1954. See Ex. 3, (Easement,

                  Document # 1954-13878).

               b. After conducting research and contacting United Irrigation, the United States

                  was incorrectly informed that it was the proper party in interest for Hidalgo

                  County Water Control & Improvement District No. 16. After filing of this

                  action, however, Hidalgo County Irrigation District No. 16 informed the United

                  States that any interest held by Hidalgo County Water Control & Improvement

                  District No. 16 was now held by Hidalgo County Irrigation District No. 16

                  pursuant to a resolution from March 25, 1982, in which Hidalgo County Water

                  Control & Improvement District No. 16 was converted into the Hidalgo County


                                                Page 3 of 6
                                     Motion to Add and Dismiss Parties
     Case 7:20-cv-00086 Document 27 Filed on 07/08/20 in TXSD Page 4 of 6



                    Irrigation District No. 16. See Ex. 4 (Hidalgo County Water Control and

                    Improvement District No. 16 Board of Directors Meeting and Resolution).

               c.   Hidalgo County Irrigation District No. 16 further informed the United States

                    that United Irrigation is a separate entity from Hidalgo County Irrigation

                    District No. 16, and the only relation between the two stems from a management

                    agreement by which employees of United Irrigation provide services to Hidalgo

                    County Irrigation District No. 16.

               d. Accordingly, Hidalgo County Irrigation District No. 16 continues to maintain

                    the easement interest originally acquired by Hidalgo County Water Control &

                    Improvement District No. 16. Hidalgo County Water Control & Improvement

                    District No. 16 should therefore be dismissed as a party because it was

                    improperly joined in this action, and Hidalgo County Irrigation District No. 16

                    should be added as the proper interested party with a potential claim in this

                    condemnation action.

       5. Further, additional information received after the filing of this action shows that Agua

Special Utility District should be named as the correct party in interest for La Joya Water Supply

Corporation based on the following:

               a. La Joya Water Supply Corporation acquired a right of way over a portion of the

                    subject property by Right of Way Easement recorded in Volume 1145, Page

                    445, of the Deed Records of Hidalgo County on April 22, 1966. See Ex. 5 (Right

                    of Way Easement, Document # 1966-7550).

               b. After filing this action, the United States received additional documentation

                    showing that all of La Joya Water Supply Corporation’s assets, debts, and


                                              Page 4 of 6
                                   Motion to Add and Dismiss Parties
         Case 7:20-cv-00086 Document 27 Filed on 07/08/20 in TXSD Page 5 of 6



                     contractual rights and obligations were transferred to Agua Special Utility

                     District on or after September 8, 2008. See Ex. 6 (Order Closing Receivership,

                     Cause No. C-848-05-1), at pg. 3 ¶ 4. La Joy Water Supply Corporation was

                     subsequently dissolved at the completion of the transfer. See id.

                 c. Accordingly, La Joya Water Supply Corporation should be dismissed as a party

                     because it was improperly joined in this action, and Agua Special Utility

                     District should be added as the proper interested party with a potential claim in

                     this condemnation action.

          6. Rule 71.1(c)(3) of the Federal Rules of Civil Procedure provides that “. .. Before any

hearing on compensation, the Plaintiff must add as Defendants all those persons who have or claim

an interest and whose names have become known or can be found by a reasonably diligent search

of the records, considering both the property’s character and value and the interests to be acquired

. . .”

          7. Rule 71.1(i)(2) of the Federal Rules of Civil Procedure provides that “[t]he court may

at any time dismiss a defendant who was unnecessarily or improperly joined.”

                                           CONCLUSION

          WHEREFORE, the United States respectfully requests this Court grant its Unopposed

Motion to Add and Dismiss Parties, and enter an order dismissing Defendants Continental Pipeline

Company, United Irrigation, and La Joya Water Supply Corporation, and adding Phillips 66

Pipeline, LLC, Hidalgo County Irrigation District No. 16, and Agua Special Utility District as

Defendants in this matter so that their interests, if any, in the proceeds of this land condemnation

may be properly determined. Should the Court grant this motion, the United States will file an




                                               Page 5 of 6
                                    Motion to Add and Dismiss Parties
      Case 7:20-cv-00086 Document 27 Filed on 07/08/20 in TXSD Page 6 of 6



Amended Schedule “G”, and serve Notice on the added parties as required under Federal Rule of

Civil Procedure 71.1.

       DATED: July 8, 2020.

                                CERTIFICATE OF CONFERENCE

       From June 30, 2020 to July 7, 2020, the undersigned Assistant United States Attorney

conferred with all Defendants in this action by telephone, and all Defendants are unopposed to the

filing of this motion.

                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                              By:     s/ Roland D. Ramos
                                                      ROLAND D. RAMOS
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 3458120
                                                      Texas Bar No. 24096362
                                                      1701 W. Bus. Highway 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 618-8010
                                                      Facsimile: (956) 618-8016
                                                      E-mail: Roland.Ramos@usdoj.gov
                                                      Attorney for Plaintiff



                                    CERTIFICATE OF SERVICE

       I, Roland D. Ramos, Assistant United States Attorney for the Southern District of Texas,

do hereby certify that on this 8th day of July, 2020, a copy of the foregoing was served on all

parties in accordance with the Federal Rules of Civil Procedure.

                                                      By:      s/ Roland D. Ramos
                                                               ROLAND D. RAMOS
                                                               Assistant United States Attorney


                                             Page 6 of 6
                                  Motion to Add and Dismiss Parties
